     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


CENTRO DE PERIODISMO INVESTIGATIVO,

       Plaintiff,                               Civil No. 2017-1743 (JAG) (BJM)

v.                                              (consolidated)

FINANCIAL OVERSIGHT AND MANAGEMENT
BOARD FOR PUERTO RICO,

        Defendant.



CENTRO DE PERIODISMO INVESTIGATIVO,             Civil No. 2019-1936 (JAG)

        Plaintiff,                              (consolidated)

v.

FINANCIAL OVERSIGHT AND MANAGEMENT
BOARD FOR PUERTO RICO,

        Defendant.


FINANCIAL OVERSIGHT AND MANAGEMENT
BOARD FOR PUERTO RICO,

        Defendant-Movant.

v.

CENTRO DE PERIODISMO INVESTIGATIVO,

        Plaintiff-Respondent



    URGENT MOTION OF THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO FOR ORDER CONFIRMING PROMESA § 106(C)
AUTOMATICALLY STAYS THE DEADLINES SET BY THE COURT IN ITS MARCH
2021 ORDERS, OR ALTERNATIVELY STAYING SUCH ORDERS PENDING APPEAL
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 2 of 19




To the Honorable United States District Judge García-Gregory:

       Defendant Financial Oversight and Management Board for Puerto Rico (the “Board”)

respectfully submits this motion for an order confirming PROMESA § 106(c) automatically stays

the deadlines in the Court’s March 2021 orders, or alternatively granting a stay pending the Board’s

appeals to the United States Court of Appeals for the First Circuit.

                                 PRELIMINARY STATEMENT

       The instant action was brought by a public-interest entity to compel the Board to produce

documents. Unlike normal actions where the production of documents is an element of discovery

before the merits can be decided, here the merits of the action is the production of documents the

Board contends it is immune from producing. The order directing the Board to provide a privilege

log is therefore an order granting an integral part of the ultimate relief requested.

       The Board has appealed two orders issued by this Court rejecting the Board’s sovereign-

immunity defense and its defenses under the Puerto Rico Oversight Management and Economic

Stability Act (“PROMESA”), including its defense under PROMESA § 105, 48 U.S.C. § 2125.1

PROMESA § 106(c) provides, “[e]xcept with respect to any orders entered to remedy

constitutional violations, no order of any court granting declaratory or injunctive relief against the

Oversight Board . . . shall take effect during the pendency of the action before such court, during

the time appeal may be taken, or (if appeal is taken) during the period before the court has entered

its final order disposing of such action.” 48 U.S.C. § 2126(c). The two appealed orders declare

PROMESA § 105 and the Eleventh Amendment do not immunize the Board from disclosure, and

the orders require the Board to prepare and file a privilege log necessitating review of thousands




1
 Both orders are immediately appealable under the collateral-order doctrine. See P.R. Aqueduct
& Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993).


                                                  2
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 3 of 19




of documents and to file an answer. Because it is impracticable for this motion to be considered

and determined prior to the deadline for filing an answer, the Board will timely file the answer to

avoid imposing a burden on the Court and appellee. The Board requests, however, that, after the

answer is filed, the Court confirm § 106(c) automatically stays the orders on appeal, or

alternatively grant a stay pending appeal.

       The First Circuit has held a case must be stayed pending an appeal of an immunity question

unless the appeal is frivolous (which these appeals are certainly not). Hegarty v. Somerset Cty.,

25 F.3d 17, 18 (1st Cir. 1994). In the words of the First Circuit, “[u]ntil this threshold immunity

question is resolved, discovery should not be allowed,” and a stay “ordinarily must carry over

through the appellate court’s resolution of that [immunity] question.” Id. (emphasis in original)

(quotation marks and citation omitted).

       Each of the traditional four factors for a stay pending appeal are amply satisfied here. First,

the Board has strong arguments on appeal that this case should be dismissed on sovereign-

immunity grounds and because PROMESA prohibits the relief requested. At the very least, the

Board’s appeals raise serious questions of first impression at the appellate level, which counsels

in favor of a stay while the First Circuit resolves those issues. See Providence Journal Co. v. FBI,

595 F.2d 889, 890 (1st Cir. 1979).

       Second, the Board would be irreparably harmed absent a stay. The Eleventh Amendment

and PROMESA § 105 protect the Board from having to litigate this case at all. As explained in

Hegarty, sovereignty interests would be irreparably harmed if the Board is forced to defend against

this suit while its appeals are pending. Moreover, unless a stay is granted, the Board may be forced

to produce documents and a privilege log during the pendency of its appeals. That would render

the Board’s appeals meaningless because once the Board produces its documents, their disclosure




                                                 3
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 4 of 19




will be irreversible and the time and expense to review thousands of documents and to prepare a

privilege log will be irretrievably lost.

        Third, a stay would not impose any meaningful harm on Plaintiff Centro de Periodismo

Investigativo (“CPI”). The Board will request that the Court of Appeals expedite the appeals, so

at most CPI would have to wait a few months before receiving any documents to which it might

be entitled.

        Fourth, the public interest would be served by issuing a stay, which would protect the

Board from the time and expense of burdensome litigation and disclosure obligations that may

prove unnecessary as it works to resolve the Commonwealth’s fiscal emergency.

                                    PROCEDURAL HISTORY

        CPI brought this action in 2017 to compel the Board to produce sixteen broad categories

of documents pursuant to Article II, § 4 of the Puerto Rico Constitution. ECF No. 1. The Board

moved to dismiss CPI’s complaint on statutory and sovereign-immunity grounds and because

PROMESA preempts any Puerto Rico law requiring the Board to disclose its work product and

communications. ECF No. 22. The Court denied the Board’s motion to dismiss. ECF No. 36.

        Because the order denying the Board’s motion to dismiss rejected a sovereign-immunity

defense, the Board had the right to seek an immediate interlocutory appeal. See P.R. Aqueduct &

Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993). Nevertheless, in a good-faith

effort to cooperate with CPI, the Board declined to take an immediate appeal and agreed to

voluntarily produce thousands of documents to CPI without waiving its defenses, including its

sovereign-immunity defense. To date, the Board has produced 18,419 documents to CPI, totaling

67,704 pages.

        There are six limited categories of documents remaining in dispute. The Board has asserted

those categories of documents are privileged or otherwise not subject to disclosure under


                                                4
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 5 of 19




Commonwealth and/or federal law. On July 31, 2019, Magistrate Judge Bruce J. McGiverin

entered an Order and Report & Recommendation (“R&R”) concerning those categories of

documents. ECF No. 108. Magistrate Judge McGiverin recommended denying CPI’s request for

production as to certain categories of documents. With respect to other categories, which total

thousands of documents, he ordered the Board to produce a privilege log.

       The Board objected to the R&R, arguing (among other things) the Board is protected from

producing any documents or privilege log by PROMESA § 105 and again citing its sovereign-

immunity defense. ECF No. 110. While the Board’s objection to the R&R was pending, CPI filed

a second complaint, seeking all communications between the Board and the Commonwealth and

federal governments from April 30, 2018, onward. The Board moved to dismiss CPI’s second

complaint, again asserting sovereign immunity as a jurisdictional bar and further arguing:

(1) PROMESA § 105 forecloses the requested relief; (2) CPI’s requests are overbroad; and

(3) PROMESA preempts Puerto Rico’s disclosure law. Civ. No. 19-1936 JAG, ECF No. 10. The

Court consolidated CPI’s second complaint with its first. ECF No. 120.

       On March 23, 2021, the Court adopted the Magistrate Judge’s R&R and ordered the Board

to produce a privilege log by April 23, 2021. ECF No. 131. The next day, the Court denied the

Board’s motion to dismiss CPI’s second complaint and ordered the Board to answer that complaint

by April 9, 2021. ECF No. 133. The Board has appealed both orders, ECF No. 134, and will

request the Court of Appeals to expedite the appeals. The Board now respectfully requests that

the Court confirm that PROMESA § 106(c) stays the consolidated cases until those appeals are

resolved, or alternatively grant a stay pending appeal.

                                      LEGAL STANDARD

       PROMESA § 106(c) provides:




                                                 5
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 6 of 19




               TIMING OF RELIEF.—Except with respect to any orders entered
               to remedy constitutional violations, no order of any court granting
               declaratory or injunctive relief against the Oversight Board,
               including relief permitting or requiring the obligation, borrowing, or
               expenditure of funds, shall take effect during the pendency of the
               action before such court, during the time appeal may be taken, or (if
               appeal is taken) during the period before the court has entered its
               final order disposing of such action.

48 U.S.C. § 2126(c).

       If the Court disagrees that PROMESA § 106(c) automatically stays the appealed orders,

the Board is requesting a stay pending appeal. A district court has broad discretion to issue a

stay pending the outcome of an appeal. See Vaqueria Tres Monjitas, Inc. v. Comas, 5 F. Supp.

3d 179, 181 (D.P.R. 2014). In deciding whether a stay is warranted, courts consider the

following factors:

               (1) whether the stay applicant has made a strong showing that he is
               likely to succeed on the merits; (2) whether the applicant will be
               irreparably injured absent a stay; (3) whether issuance of the stay
               will substantially injure the other parties interested in the
               proceeding; and (4) where the public interest lies.

Hilton v. Braunskill, 481 U.S. 770, 776 (1987); Diaz-Colon v. Toledo-Davila, 980 F. Supp. 2d 214,

217 (D.P.R. 2013). If an appellant would be irreparably harmed absent a stay and the stay would

cause appellee only minimal harm, the appellant “need not show an absolute probability of success

in order to be entitled to a stay.” Providence Journal, 595 F.2d at 890. Instead, the appellant need

“only establish that the appeal raises serious and difficult questions of law in an area where the

law is somewhat unclear.” Reaves v. Dep’t of Correction, 404 F. Supp. 3d 520, 522 (D. Mass.

2019) (quotation marks omitted); see also Providence Journal, 595 F.2d at 890. The third and

fourth prongs of the four-factor test favor the movant where withholding a stay would destroy the

chance for meaningful appellate review and a stay would merely postpone judgment for the non-

movant. Providence Journal, 595 F.2d at 890.



                                                 6
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 7 of 19




                                          ARGUMENT

I.     SECTION 106(c) AUTOMATICALLY STAYS THE APPEALED ORDERS.

       PROMESA § 106(c) is clear. No order granting declaratory or injunctive relief, except

remedies for constitutional violations (inapplicable here), shall take effect during the action and

during the appeal period. 48 U.S.C. § 2126(c). Here, the order ruling the Board lacks sovereign

immunity or immunity under PROMESA § 105 declares the Board’s status and rights. The order

directing the Board to file a privilege log grants an integral portion of the ultimate relief CPI

requested and is an affirmative injunction. Moreover, if the orders are not stayed, the United States

Court of Appeals for the First Circuit cannot grant relief undoing those things retroactively.

       The Supreme Court has explained that orders are appealable as injunctions when they

“have the practical effect of granting or denying injunctions and have serious, perhaps irreparable,

consequence.” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 287–88 (1988)

(quotation marks omitted). The orders under appeal satisfy both criteria. The March 23 order

overruling the Board’s objection to the R&R is an injunction because it requires the Board to

produce a privilege log. See Comm. on the Judiciary of the U.S. House of Representatives v. Miers,

542 F.3d 909, 910–11 (D.C. Cir. 2008) (finding an order to produce privilege log and non-

privileged documents to be “the functional equivalent of an injunction”). Similarly, the March 24

order denying the Board’s motion to dismiss rejected the Board’s arguments for why it should be

immune from any disclosure requirements under the Puerto Rico Constitution and thus virtually

guarantees that the Board will have to produce documents to CPI. Both orders also impose serious

consequences that cannot be mitigated by a later appeal. By requiring the Board to publicly

disclose information in the form of documents and a privilege log, the Court’s orders will force




                                                 7
      Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 8 of 19




the Board to “let the cat out of the bag without any effective way of recapturing it if the district

court’s directive was ultimately found to be erroneous.” Irons v. FBI, 811 F.2d 681, 683 (1st Cir.

1987). Section 106(c) grants the Board the right to a full and fair appeal before any such orders

take effect. Therefore, the Board respectfully submits this Court should confirm the appealed

orders are stayed pending appeal.

II.    THE BOARD IS ENTITLED TO A STAY PENDING APPEAL.

       Absent confirmation that PROMESA § 106(c) automatically stays the appealed orders, the

Board requests a stay pending appeal. The First Circuit has held that where, as here, a defendant

appeals an order denying an immunity defense, the case should be stayed pending the outcome of

the appeal. Hegarty, 25 F.3d at 18. In Hegarty, the defendants were denied summary judgment

on their qualified-immunity defense. Id. at 17. The Court explained that “immunity from suit

includes protection from the burdens of discovery.” Id. at 18. Accordingly, the Court stayed the

case “[u]ntil the threshold immunity question is resolved . . . through the appellate court’s

resolution of that question.” Id. (emphasis omitted). The Board’s sovereign-immunity defense—

like the qualified-immunity defense in Hegarty—protects the Board from having to defend against

litigation. See Metcalf & Eddy, 506 U.S. at 146. Accordingly, just as a case must be stayed

pending an appeal of a qualified-immunity issue under Hegarty, this case must be stayed pending

the Board’s appeal of its sovereign-immunity and PROMESA § 105 defenses. Indeed, several

courts have held that an interlocutory appeal involving a sovereign-immunity defense is per se

grounds for a stay. See Blinco v. Green Tree Servicing, LLC, 366 F.3d 1249, 1252 (11th Cir.

2004); Goshtasby v. Bd. of Trustees of Univ. of Ill., 123 F.3d 427, 429 (7th Cir. 1997). Here,

because the ultimate relief requested is production of documents, the current order directing the

preparation and filing of a privilege log is part and parcel of a final judgment.




                                                  8
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 9 of 19




       Hegarty is a specific application of the traditional four-factor test for a stay in the context

of an appeal involving an immunity defense. As explained below, each of the four factors strongly

favors staying this case.

       A.      The Board Is Likely to Prevail on the Merits.

       The Board recognizes the Court, like any trial court, believes the Board is unlikely to

prevail on appeal of its orders. The crux of the test when a trial court’s order is appealed is whether

the appeal is serious. Here, given that the appeal involves a new statute having no relevant

underlying jurisprudence, and that the Court’s orders override the plain language of PROMESA

§ 105 providing the Board has no liability for any claim or obligation arising from its carrying out

of PROMESA, the appeal is indisputably serious. A stay is thus warranted because the Board has

strong arguments on appeal, and the appeal presents, at a minimum, “serious legal questions”

deserving of meaningful review. Providence Journal, 595 F.2d at 890.

       The Board’s sovereign-immunity argument is equally serious. It turns on a straightforward

application of Pennhurst State School & Hospital v. Halderman, which held sovereign immunity

precludes a federal court from ordering a state entity to comply with state law. 465 U.S. 89, 106

(1984). The relief sought by CPI falls squarely within the prohibition of Pennhurst because CPI

asks this Court to order the Board (an entity within the Puerto Rico government) to comply with

Puerto Rico’s disclosure laws. See Diaz-Fonseca v. Puerto Rico, 451 F.3d 13, 42–43 (1st Cir.

2006) (dismissing under Pennhurst a claim seeking to force Commonwealth officials to comply

with Commonwealth law).

       In denying the Board’s motions to dismiss CPI’s complaints, this Court held Congress

waived or abrogated the Board’s sovereign immunity and tempered PROMESA § 105 by enacting

PROMESA § 106(a). The Court reasoned the Board could not have sovereign immunity or

immunity from a territorial obligation to produce documents in light of Congress having granted


                                                  9
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 10 of 19




the Court subject-matter jurisdiction over actions against the Board. The Board respectfully

submits the Court’s reasoning is incorrect. In a nutshell, the Court’s error was its conclusion that

§ 106(a)’s grant of subject-matter jurisdiction over actions against the Board is incompatible with

the Board having immunity. Many district court and First Circuit decisions already show they are

not incompatible. In brief, actions attempting to impose liabilities and obligations against the

Board have been dismissed based on § 105, while actions for declaratory judgments determining

the Board’s powers and other requests for relief not imposing liability for claims and obligations

on the Board have proceeded to judgment. When two statutes can be carried out harmoniously,

interpreting one of them to overrule the other is diametrically contrary to multiple canons of

statutory interpretation.

       A waiver of sovereign immunity “must be stated by the most express language or by such

overwhelming implications from the text as [to] leave no room for any other reasonable

construction.” Arecibo Cmty. Health Care, Inc. v. Puerto Rico, 270 F.3d 17, 24 (1st Cir. 2001)

(quotation marks omitted). There is no language in § 106(a) expressing any intent to waive or

abrogate the Board’s sovereign immunity. That section merely provides that any actions against

the Board must be brought in federal court. 48 U.S.C. § 2126(a). There are several types of claims

that can be brought against the Board notwithstanding its sovereign immunity—for example, in

the Governor’s action against the Board, the First Circuit has affirmed the Board can insert into a

fiscal plan and impose on the Governor a recommendation the Governor previously rejected. See

Vázquez-Garced v. Fin. Oversight & Mgmt. Bd. for P.R., 945 F.3d 3, 6–7 (1st Cir. 2019), cert.

denied, 141 S. Ct. 241 (Oct. 5, 2020). Likewise, in the Legislature’s action against the Board, the

First Circuit affirmed the Board’s power to certify its own budget for the Commonwealth and not

the budget enacted by the Legislature. See Méndez-Núñez v. Fin. Oversight & Mgmt. Bd. for P.R.




                                                10
    Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 11 of 19




(In re Fin. Oversight & Mgmt. Bd. for P.R.), 916 F.3d 98, 114–116 (1st Cir. 2019). Conversely,

when unions sued the Board for union workers’ loss of certain benefits under their collective-

bargaining agreements, the district court dismissed all claims against the Board pursuant to § 105.

See Hermandad de Empleados del Fondo del Seguro del Estado, Inc. v. Puerto Rico (In re Fin.

Oversight & Mgmt. Bd. for P.R.), 2019 U.S. Dist. LEXIS 176447, at *36–37 (D.P.R. Sept. 27,

2019), aff’d 979 F.3d 10 (1st Cir. 2020). Section 106(a) merely provides any such claims must be

adjudicated in federal court. Nothing in § 106(c) says it waives or abrogates the Board’s sovereign

immunity or immunity under § 105. See Sossamon v. Texas, 563 U.S. 277, 287 (2011) (“[W]here

a statute is susceptible of multiple plausible interpretations, including one preserving immunity,”

courts should adopt the reading preserving immunity.). 2

       In respect to § 105, by definition, all the documents requested by CPI were created while

the Board was carrying out its duties under PROMESA. Accordingly, any obligation to disclose

those documents could have arisen only by virtue of the Board’s actions to carry out PROMESA.

CPI has never challenged that fact. The plain language of § 105 thus protects the Board from

any such disclosure obligation.




2
  In its order, the Court also relied on legislative history purportedly describing PROMESA
§ 106(a) as a “[w]aiver of sovereign immunity.” ECF No. 36 (CPI I Opinion and Order) at 12–
13. The quoted passage, however, comes from a list of Bankruptcy Code provisions
incorporated into PROMESA by PROMESA § 301. The list refers to Bankruptcy Code § 106,
not PROMESA § 106. See D. Andrew Austin, Cong. Research Serv., R44532, PROMESA
(H.R. 5278, S. 2328) 37 (2016). In turn, Bankruptcy Code § 106, titled “Waiver of sovereign
immunity,” describes situations in bankruptcy administration where sovereign immunity is
abrogated for governmental units only with respect to a list of federal Bankruptcy Code sections.
11 U.S.C. § 106. Bankruptcy Code § 106 does not waive sovereign immunity for the
enforcement of local law such as Puerto Rico’s disclosure laws at issue here. Thus, the Court’s
reference to that legislative history further supports the Board’s position because it showed
Congress expressly abrogated sovereign immunity for the enforcement of certain federal
bankruptcy provisions and not for the laws at issue here.


                                                11
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 12 of 19




          What creates the dispute here is the Court’s ruling that § 106(a) “temper[s]” § 105. ECF

Nos. 131, 133. As explained above, however, § 106(a) merely creates subject-matter jurisdiction

over certain types of actions. Under the Court’s ruling that § 106(a) overrides § 105’s language

immunizing the Board from liability for claims and obligations, multiple canons of construction

are violated. To mention just a few, the Court’s ruling violates (1) the presumption against

ineffectiveness, as the ruling renders § 105 ineffective, (2) the presumption of validity, (3) the

harmonious reading canon that provisions should be read to make them compatible, not

contradictory, and (4) the presumption against waiver of sovereign immunity. See Antonin

Scalia & Brian Garner, Reading Law: The Interpretation of Legal Texts 63–68, 180–82, 281–89

(2012).

          At the very least, the Board’s appeals raise serious questions of first impression and doubts

that (1) Congress waived or abrogated the Board’s sovereign immunity through PROMESA, see,

e.g., ECF No. 36 at 15 (“The Court notes that abrogation via the Territorial Clause is an issue of

first impression.”); (2) the Pennhurst doctrine does not apply when Congress establishes a

territorial entity and makes that entity amenable to suit only in federal court; and (3) PROMESA

does not protect the Board from disclosure obligations imposed by Puerto Rico law. Given the

irreparable harm the Board will suffer absent a stay (discussed below), those serious legal

questions justify staying the case until the appeal is resolved. See Providence Journal, 595 F.3d

at 890.

          B.     The Board Would Suffer Irreparable Harm Absent a Stay.

          The Board would suffer irreparable harm without a stay because (1) the Board’s sovereign

immunity would be violated while the case proceeds; (2) the Board has been directed to review

thousands of documents and prepare a privilege log and could be compelled to produce




                                                   12
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 13 of 19




information not subject to disclosure unless a stay issues; and (3) the Board will have been deprived

of the automatic stay pending appeal in PROMESA § 106(c).

       Courts have recognized that when an immunity defense is raised in an interlocutory appeal,

an appellant is per se irreparably harmed absent a stay because, without a stay, the appellant would

be forced to engage in precisely the type of litigation that immunity is designed to protect against.

See Hegarty, 25 F.3d at 17–18 (holding a stay of discovery was warranted during pendency of

appeal raising qualified-immunity defense because “immunity from suit includes protection from

the burdens of discovery”); see also Blinco, 366 F.3d at 1252 (“A district court . . . properly stays

discovery pending the appeal of a denial of immunity.”); Goshtasby, 123 F.3d at 428–29 (staying

case pending appeal of district court’s denial of sovereign-immunity defense because “if the

defendant is correct that it has immunity, its right to be free of litigation is compromised, and lost

to a degree, if the district court proceeds while the appeal is pending”).

       Sovereign immunity is intended to “prevent the indignity of subjecting a State to the

coercive process of judicial tribunals at the instance of private parties.” Metcalf & Eddy, Inc.,

506 U.S. at 146 (quotation marks omitted). Accordingly, “the value to the States of their Eleventh

Amendment immunity, like the benefit conferred by qualified immunity to individual officials, is

for the most part lost as litigation proceeds past motion practice.” Id. at 145. That is why the

denial of a sovereign-immunity defense is immediately appealable, id. at 144–45, and why a stay

is proper while an immunity defense is appealed, see Hegarty, 25 F.3d at 18. Consequently, courts

typically issue a stay when a party appeals an order rejecting a sovereign-immunity defense. See,

e.g., Fox v. Cty. of Saginaw Bd. of Comm’rs, 2021 WL 872089, at *3 (E.D. Mich. Mar. 9, 2021);




                                                 13
    Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 14 of 19




WhatsApp Inc. v. NSO Group Technologies Ltd., 2020 WL 5798378, at *8 (N.D. Cal. Sept. 29,

2020); Summit Med. Assocs. v. James, 998 F. Supp. 1339, 1351 (M.D. Ala. 1998). 3

       What’s more, without a stay, the Board could be forced to publicly disclose sensitive

documents and information, and such disclosures cannot be undone if the Board prevails in its

appeals. In the analogous Freedom-of-Information-Act (“FOIA”) context, courts have recognized

that a defendant is irreparably harmed if it is required to produce documents before having the

opportunity to appeal because a disclosure would “let the cat out of the bag without any effective

way of recapturing it if the district court’s directive was ultimately found to be erroneous.” Irons,

811 F.2d at 683; see also John Doe Agency v. John Doe Corp., 488 U.S. 1306, 1308–09 (1989)

(Marshall, J., in chambers) (issuing stay in FOIA action because enforcing ordered disclosure of

document index would deprive defendant of meaningful review, causing irreparable injury); Block

& Leviton LLP v. Facebook, Inc., No. 21-1172, Doc. No. 117719174 (1st Cir. Mar. 18, 2021)

(granting stay pending appeal of an order to produce documents in FOIA litigation); Providence

Journal, 595 F.2d at 890 (issuing stay of document-production order in FOIA action because

“[o]nce the documents are surrendered pursuant to the lower court’s order, confidentiality will be

lost for all time”); People for the Am. Way Found. v. U.S. Dep’t of Educ., 518 F. Supp. 2d 174,

177 (D.D.C. 2007) (“[C]ourts have routinely issued stays where the release of documents would

moot a defendant’s right to appeal.”).




3
  Similar logic applies to the Board’s defense under PROMESA § 105. Congress enacted § 105
to immunize the Board from suits like this one. Requiring the Board to continue to defend
against CPI’s claims pending the outcome of its appeal would destroy the immunity the Board
enjoys under § 105. See WhatsApp Inc., 2020 WL 5798378, at *7 (“[E]ven in cases involving
immunity from liability, as opposed to immunity from suit, imposing discovery on officials is to
be avoided.”).


                                                 14
     Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 15 of 19




       The same reasoning applies here. Absent a stay, the Board will be required to produce a

privilege log and potentially more documents before its appeals are resolved.             Reviewing

thousands of documents and preparing a privilege log is a time consuming and expensive

undertaking in a case like this where CPI has effectively demanded all communications with the

federal government and all communications with the Commonwealth government. The Board’s

documents often contain sensitive information and, as the R&R acknowledged, the privilege log

will likely contain sensitive information, too. See ECF No. 108 at 15–16. The Board will be

irreparably harmed if it is required to disclose such sensitive information before it has the

opportunity for meaningful appellate review.          See Providence Journal, 595 F.2d at 890

(“Meaningful review entails having the reviewing court take a fresh look at the decision of the trial

court before it becomes irrevocable.”).

       C.         CPI Will Not Be Harmed By a Stay.

       In contrast to the irreparable harm the Board would suffer without a stay, CPI would suffer

no meaningful injury if a stay were issued. The Board will ask the First Circuit to expedite its

appeals under PROMESA § 106(d). See 48 U.S.C. § 2126(d) (“It shall be the duty of the . . .

United States Court of Appeals . . . to advance on the docket and to expedite to the greatest possible

extent the disposition of any matter brought under this chapter.”). Accordingly, the appeals should

be fully resolved promptly. At most, then, a stay would mean CPI would need to wait a few extra

months for any additional documents to which it might be entitled. The Board has already

voluntarily produced thousands of documents to CPI. A delay of a few months for additional

documents is a miniscule impediment compared to the irreparable harm the Board would suffer

without a stay.

       Providence Journal is instructive in this regard. There, appellants moved to stay an order

compelling the disclosure of certain material to the appellee (a newspaper) pending appellate


                                                 15
      Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 16 of 19




review. 595 F.2d at 889. The First Circuit ordered a stay, observing the disclosure of materials

pursuant to the lower court’s order would be irreversible and “confidentiality [would] be lost for

all time.” Id. at 890. “On the other hand, the granting of a stay [would] be detrimental to the

[newspaper] (and to the public’s interest in disclosure) only to the extent that it postpones the

moment of disclosure” in the event that the newspaper prevailed on appeal. Id. The same is true

here. Weighing the minor hardship to CPI of a short delay “against the total and immediate

divestiture of appellants’ rights to have effective review,” the balance of hardships favors a stay.

Id.

        D.     The Public Interest Favors a Stay.

        Finally, granting a stay is in the public interest. Congress established the Board “to provide

a method for [Puerto Rico] to achieve fiscal responsibility and access to the capital markets.”

48 U.S.C. § 2121(a). Recognizing the critical nature of the Board’s work, Congress included

several provisions in PROMESA to protect the Board from obligations (such as disclosure of

documents that could hinder its work) and from the distraction of litigation as it works to resolve

the Commonwealth’s fiscal crisis. See, e.g., 48 U.S.C. § 2125; id. § 2126(d)–(e); id. § 2165. A

stay would best serve the people of Puerto Rico because it would allow the Board to focus on

resolving the Commonwealth’s fiscal issues rather than performing the laborious task of reviewing

thousands of documents and creating an extensive privilege log. Any public interest in disclosure

would not be harmed by the requested stay because, if CPI is actually entitled to the documents it

seeks, CPI will receive those documents in due course after the First Circuit resolves the appeals

(likely on an expedited basis).

                                          CONCLUSION

        For the foregoing reasons, the Board respectfully requests the Court to confirm the

appealed orders are automatically stayed pending appeal by PROMESA § 106(c), or alternatively


                                                 16
    Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 17 of 19




grant a stay of these consolidated cases and any related deadlines pending the outcome of the

Board’s appeals to the First Circuit.



                          [Remainder of Page Intentionally Left Blank]




                                              17
    Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 18 of 19




Dated: April 9, 2021                      Respectfully submitted,
San Juan, Puerto Rico
                                          /s/ Luis F. del Valle-Emmanuelli
                                          Luis F. del Valle-Emmanuelli
                                          USDC-PR No. 209514
                                          P.O. Box 79897
                                          Carolina, Puerto Rico 00984-9897
                                          Tel. 787.647.3503
                                          Fax N/A
                                          dvelawoffices@gmail.com

                                          OF COUNSEL FOR
                                          A&S LEGAL STUDIO, PSC
                                          434 Avenida Hostos
                                          San Juan, PR 00918
                                          Tel. (787) 751-6764/763-0565
                                          Fax (787) 763-8260

                                          /s/ Guy Brenner

                                          Guy Brenner (pro hac vice)
                                          PROSKAUER ROSE LLP
                                          1001 Pennsylvania Ave., NW
                                          Suite 600 South
                                          Washington, DC 0004
                                          Tel.: 202-416-6800
                                          Fax: 202-416-6899
                                          Email: gbrenner@proskauer.com

                                          Attorneys for the Financial Oversight and
                                          Management Board for Puerto Rico




                                     18
    Case 3:17-cv-01743-JAG-BJM Document 135 Filed 04/09/21 Page 19 of 19




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 9, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification to all counsel of record,

and all CM/ECF participants in the case.

/s/ Luis F. del Valle Emmanuelli
Luis F. del Valle-Emmanuelli
USDC-PR No. 209514
dvelawoffices@gmail.com

OF COUNSEL FOR
A&S LEGAL STUDIO, PSC
434 Avenida Hostos
San Juan, PR 00918
Tel. (787) 751-6764/763-0565
Fax (787) 763-8260

Attorney for the Financial Oversight and Management Board for Puerto Rico




                                               19
